   Case 18-31754-5-mcr            Doc 527 Filed 07/09/19 Entered 07/09/19 15:09:07                         Desc
                                    Main Document     Page 1 of 13


  UNITED STATES $ANKRUPTCY CQURT
  NORTHERN DISTRICT OF NSW YORK

  In re:
                                                                              Case Nos.
  CENTERSTONE LINEN SERVICES,LLC,                                             18-31754(Main Case)
  ATLAS HEALTH CARE LINEN SERVICES CO., LLC,                                  1$-31753
  ALLIANCE LAUNDRY &TEXTILE SERVICE,LLC,                                      18-31755
  ALLIANCE LAUNDRY AND TEXTILE SERVICE OF                                     18-31756
  ATLANTA,LLC, and
  ALLIANCE LTS WINCHESTER,LLC                                                 1 8-31757
  d/b/a Clarus Linen Systems,
                                                                             Chapter 11 Cases
                                                            Debtors          Jointly Administered



                                       CERTIFICATE OF SERVICE


           I hereby certify that on July 8, 2p 19, I mailed, via overnight delivery using the United States

 Parcel Service or Priority Overnight in the State of New York, copies ofthe Notice ofFinal Linen

 Delivery and Clarus Syracuse Plant Closure to the individuals on the annexed service list.



                                                      `~~~- ~~~
                                                      Kristin M. Doner




' The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
 number, are: Centerstone Linen Services, LLG d/b/a Clarus Linen Systems (5594)("Centerstone"); Atlas Health
 Care Linen Services Co., LLC d/b/a Clarus Linen Systems (2681)("Atlas"); Alliance Laundry &Textile Service,
 LLC d/b/a Clarus Linen Systems (8284)("Alliance"); Alliance Laundry and Textile Service of Atlanta, LLC d/b/a
 Clarus Linen Systems (4065)("Atlanta"); and Alliance LTS Winchester, LLC d/b/a Clarus Linen Systems (0892)
("Winchester").

                                                                                                           3374450.1
     Case 18-31754-5-mcr           Doc 527 Filed 07/09/19 Entered 07/09/19 15:09:07   Desc
                                     Main Document     Page 2 of 13

 Name and Address
 Carthage Area Hospital
 Attn: Rich Duvall, Chief Executive Officer
 1001 West Street
 Carthage, NY 13619

 Hillside Family of Agencies
 Attn: Maria Cristalli, President and CEO
 1 183 Monroe Avenue
 Rochester, NY 14620-1662

H udson Park Rehabilitation and Nursing Center
Attn: Jim Caligiuri, Administrator
325 Northern Boulevard
Albany, NY 12204-1001

Albany County Correctional Facility
Attn: Michael Lyons, Superintendent
840 Albany Shaker Road
Albany, NY 12211-1054

Albany County Nursing Home
Attn: Larry Slatky, Executive Director
780 Albany Shaker Road
Albany, NY 12211-1058

James J. Barba, President and CEO
Albany Medical Center
43 New Scotland Avenue
Albany, NY 12208

Scott A. Berlucchi, President and CEO
Auburn Community Hospital
17 Lansing Street
Auburn, NY 13021

Community Memorial Hospital
Attn: Sean Fadale, President and CEO
150 Broad Street
Hamilton, NY 13346-9575

Crouse Hospital
Attn: Kimberly Boynton, President and CEO
736 Irving Avenue
Syracuse, NY 13210

Ellis Hospital
Attn: Paul A.Milton, President and CEO
1 101 Nott Street
Schenectady, NY 12308
      Case 18-31754-5-mcr          Doc 527 Filed 07/09/19 Entered 07/09/19 15:09:07   Desc
                                     Main Document     Page 3 of 13

 Loretto Heaith &Rehab. Center
 Attn: Kimberly M. Townsend, President &CEO
 700 E. Brighton Avenue
 Syracuse, NY 13205-2201

 Loretto Sedgwick Hgts. Assisted Living
 Attn: Admanda Stopper, Administrator
 1 100 James Street
 Syracuse, NY 13203-2806

 Loretto Nottingham Senior Living Comm.
 Attn: Jennifer Ingerson, Executive Director
 1305 Nottingham Road
 Jamesville, NY 13078-8790

Loretto PACE CNY
McAuliffe Health Center
Attn: Stephanie Button, Vice President
1 15 Creek Circle
East Syracuse, NY 13057-1369

Loretto PACE CNY
Sally Coyne Center for Independence
Attn: Stephanie Button, Vice President
100 Malta Lane
Syracuse, NY 13212-2375

Loretto Commons on St. Anthony
Attn: Beth Rabuano, Director of Admissions
3 Saint Anthony Street
Auburn, NY 1 3021-4525

NYS Industries For The Disabled
Attn: Maureen O'Brien, President &CEO
1 1 Columbia Circle
Albany, NY 12203

Oswego Hospital
Attn: Jeff Coakley, Chief Operating Officer
1 10 West 6th Street
Oswego, NY 13126-2507

Oswego Health Central Square Med Center
Attn: Dr. Justin Fedor, Medical Director
3045 East Avenue
Central Square, NY 13036-9502

Oswego Health Fulton Medical Center
Attn: Dr. Justin Fedor, Medical Director
510 South 4th Street
Fulton, NY 13069-2994
     Case 18-31754-5-mcr         Doc 527 Filed 07/09/19 Entered 07/09/19 15:09:07   Desc
                                   Main Document     Page 4 of 13

Oswego Hospital Manor at Seneca Hill
Attn: Jason Santiago, Vice President and COO
20 Manor Drive
Oswego, NY 13126-6495

Oswego Health Behavioral Mealth Services
Attn: Michael Harlovic, President and CEO
74 Bunner Street
Oswego, NY 13126-3357

The Saratoga Hospital, Inc.
Attn: Angelo G. Calbone, President &CEO
211 Church Street
Saratoga Springs, NY 12866

St. Joseph's Hospital Health Center
Attn: Leslie P. Luke, President
301 Prospect Street
Syracuse, NY 13203-1807

The Centers at Camillus
Attn: Aileen Balitz, President
813 Fay Road
Syracuse, NY 13219-3009

U pstate University Hospital
c/o SUNY Upstate Medical University
Attn: Dr. Mantosh Dewan, Interim President
750 East Adams Street
Syracuse, NY 13210

Wesley Gardens Nursing Home
Attn: Robert Jones, President &CEO
3 Upton Park
Rochester, NY 14607-1500
LinenMasterNET


Name                                                            Billin Street                     Biliin Cit      Billin State Billin PostalCode   Billin Contact
Crouse Radiolo Associates Med Ima in                            281 Grant Ave                     Auburn          NY           13021-1421          ATTN: Geetha Godishala
Auburn Communit Hos ital -Direct Sale                           17 Lansin St                      Auburn          NY           13021-1983          Accounts Pa able
Auburn Communit Hos ital                                        17 Lansin St                      Auburn          NY           13021-1983          Kell McCall
Aid to Hos tials, Inc.                                          PO BOX 24590                      Rochester       NY           14624-0590          Fred Sahli
Alban Count Correctional Facilit                                1 1 Columbia Cir                  Alban           NY           12203-5156          Accounts Pa able
Alban Count Nursin Home                                         780 Alban Shaker Rd               Alban           NY           12211-1058          Lar Slatk
American Acu uncture Clinic                                     31 Erie Canal Dr Ste F            Rochester       NY           14626-4602          Paul Roone
Anthone E e Center                                              3095 Harlem Rd                    Cheektowa a     NY           14225-2500          Grace Marieh
Arthritis Center of Rochester                                   890 Westfall Rd Ste D             Rochester       NY           14618-2610          DR. AMEND
Arthritis Health Association                                    5794 Widewaters Pk                S racuse        NY           13214-1845          LINEN MANAGER
Associated Gastroenterolo fists of CNY, PC                      260 Townshi Blvd Ste 20           Camillus        NY           13031-1674          Townshi 5 Medical Park Brand
                                                                                                                                                                                                               Case 18-31754-5-mcr




Auburn Cardiolo                                                 281 Grant Ave                    .Auburn          NY           13021-1421          Geetha Godishala
Auburn Famii Care                                               8 Hulbert St                      Auburn          NY           13021-3430          Dr. Leve
Baird Nursin Home                                               2150 Saint Paul St                Rochester       NY           14621-1415          ATTN: Liz Clarke
Bloomin rove Veterinarian Hos ital                              498 N Greenbush Rd                Rensselaer      NY           12144-9444          Mind
Emeritus at Bellevue Manor                                      4330 Ononda a Blvd                S racuse        NY           13219-3030          Brookdale Senior Livin
Cardiolo Associates of NNY                                      19436 Howell Drive                Watertown       NY           13601-4071          Patricia Miller
Cartha e Area Hospital                                          1001 West St                      Cartha e        NY           13619-9703          ATTN: Colleen Rivers
Clifton-Fine Hospital -Direct Sale                              9014 Oswe atchie Trail Rd         Star Lake       NY           13690-3143          Debbie Folsom
Crouse Hos ital                                                 736 Irvin Ave                     S racuse        NY           13210-1687          CHRIS SCRIBNER
Crouse Hos ital - Re lacement Scrubs                            750 S Crouse Ave                  S racuse        NY           13210-1713          ATTN: Chris Scribner
Chase Memorial Nursin Home                                      PO BOX 250                        New Berlin      NY           13411-0250          Attn: Accounts Pa able
Cit Cen#re Massa e                                            - 786 Pre Em tion Rd                Geneva          NY           14456-2018          Kath Rose
Clifton-Fine Hospital
                                                                                                                                                                                         Main Document




                                                                1014 Oswe atchie Trail Rd         Star Lake       NY           13690-3143          ATTN: Kell Cleveland
Chase Memorial Nursin Home -Direct Sale                         PO BOX 250                        New Berlin      NY           13411-0250          Attn: Accounts Pa able
CNY Cardiolo                                                    2211 Genesee St Ste 200           Utica           NY           13501-5930          Accounts Pa able
CNY Dia nostic Ima in Associates                                1000 ~ Genesee St Ste 100         S racuse        NY           13210-1853          ATTN: ACCTS PAYABLE
CNY Facial Sure Grou , PC                                       4939 Brittonfeld Pk Ste 210       East S racuse   NY           13057-9208          ATTN: Debi
CNY Famil Care, lLP                                             4939 Brittonfeld Pk               East S racuse   NY           13057-9208          Fred Letourneau
Colle eat Brock ort -Student Health Center                      350 New Campus Drive              Brock ort       NY           14420               ACCTS PAYABLE
Communit Memorial Hos ital -Lab Coats &Jackets                  150 Broad St                      Hamilton        NY           13346-9575          Tamm Peck
Dr. Yoram Beer, c/o Communit Care Ph sicians PC                 711 Tro Schenectad Rd             Latham          NY           12110-2442          ATTN: ACCTS PAYABLE
Com assionate Famil Medicine -Green St                        X 138 E Genesee St                  Baldwinsville   NY           13027-2720          LINEN MANAGER
                                                                                                                                                                                                           Page 5 of 13




Compassionate Famil Medicine - North S racuse                   138 E Genesee St                  Baldwinsville   NY           13027-2720          ATTN: ACCTS PAYABLE
Cross Ke s Medical Grou                                         420 Cross Ke s Office Park        Fair ort        NY           14450-3506          ATTN: ACCTS PAYABLE
Crouse Hos ital                                                 736 Irvin Ave FI 7 PMB WEST       S racuse        NY           13210-1687          Son a Webb
Clifton S rin s Hos itai &Clinic -Lab Coats/Scrubs/Specials     100 Kin s H S                     Rochester       NY           14617-5504          ATTN: Tina Griffin
The Centers at St. Camillus -Direct Sale                        813 Fa Rd                         S racuse        NY           13219-3009          Teresa Wilmot
Dr. Francis Cullen                                              5 Palisades Dr Ste 110            Alban           NY           12205-6433          ATTN: ACCTS PAYABLE
Dermatolo Associates of CNY                                     4110 Medical Center Dr Ste 110    Fa etteville    NY           13066-6613          ATTN: ACCTS PAYABLE
Dermatolo Associates of Rochester                               100 White S ruce Blvd             Rochester       NY           14623-1507          Accounts Pa able
Elderwood Village                                               500 Seneca St Ste 100             Buffalo         NY           14204-1963          Elderwood Administrative Services
                                                                                                                                                   A/P
Ellis Medicine - Ancilla Areas                                1101 Nott St                       Schenectad       NY          12308-2425           ATTN: ACCTS PAYABLE
                                                                                                                                                                                       Doc 527 Filed 07/09/19 Entered 07/09/19 15:09:07




Ellis Medicine - Bariatric                                    1101 Nott St                       Schenectad       NY          12308-2425           Attn: Roseann Burch
Ellis Medicine -Bellevue Women's Center                       600 Mcclellan St                   Schenectad       NY          12304-1009           ATTN: Accounts Pa able
Ellis Medicine - Bellevue Women's Center E ui ment Lease      2210 Tro Schenectad Rd             Niska una        NY          12309-4725           Accounts Pa able
Ellis Medicine                                                600 Mcclellan St                   Schenectad       NY          12304-1009           ATTN: Accounts Pa able
Ellis Medicine - BWC Robes                                    2210 TROY SCHENECTADY ROAD         TROY             NY          12304
                                                                                                                                                                                                               Desc




                                                                                                                                                   Attn: Accounts Pa able
Ellis Medicine - CP Ancilla Areas                             939 Route 146                      Clifton Park     NY          12065-3662           ATTN: MILA/ACCTS PAYABLE
Ellis Medicine                                                103 Sitters Rd                     Clifton Park     NY          12065-5612           ATTN: Accounts Pa able
Ellis Medicine - Mohawk Harbor Prima Care                       1101 Nott St
Ellis Medicine -Prima Care Ballston S a                                                          Schenectad       NY    12308-2425    Attn: Roseann Burch
                                                                990 State Route 67               Ballston S a     NY
Ellis Health Center -McClellan                                                                                          12020-3603    Ruth Politis
                                                                600 McClellan St                 Schenectad       NY
Ellis Hospital                                                                                                          12304-1009    ATTN: Accounts Pa able
                                                                600 Mcclellan St                 Schenectady      NY    12304-1009    ATTN: Accounts Payable Amie
Ellis Hos ital E ui ment Lease                                                                                                        Myers
                                                                 1101 Nott St                    Schenectad        NY
Ellis Hos ital Marked Scrubs                                                                                            12308-2425    Accounts Pa able
                                                                 1101 Nott St                    Schenectad        NY
Ellis Medicine-05                                                                                                       12308-2425    ATTN MILA ACCT PAYABLE
                                                                 1101 Nott St                    Schenectad        NY
Elmwood Pediatric Grou , LLP                                                                                            12308-2425    Lisa West
                                                                 919 WestFall Rd Ste 105         Rochester         NY
Emeritus at Landin of Brock ort                                                                                         14618-2638    SHELLY DOANE
                                                                 90 West Ave                     Brock ort         NY
Em ire Education Cor oration                                                                                            14420-1306    Brookdale Senior Livin
                                                                 1 Park PI FI 3                  Alban.            NY
Endosco Center of CNY                                                                                                   12205-2676    EMPIRE EDUCATION CORP.
                                                                 4308 Medical Center Dr          Fa etteville      NY   13066-6625
Eastern Nia ara Health S stem                                                                                                         l ndse Carne
                                                                X521 East Ave                    Lock ort          NY
E isco al Church Home                                                                                                   14094-3201    Accountin De t
                                                                 505 Mount Ho e Ave              Rochester         NY   14620-2251
U state NY Trans lant Services, Inc.                                                                                                  Accounts Payable
                                                                 517 E Washin ton St             S racuse          NY   13202-1917
                                                                                                                                                                                              Case 18-31754-5-mcr




E e Health Associates, Inc.                                                                                                           Art Kurkowski
                                                                 170 Ma le Rd                    Williamsville     NY   14221-2930
Famil Ear, Nose, &Throat Clinic, PC                                                                                                   Deb Colaizzi
                                                                 5010 State Hi hwa 30 Ste 204    Amsterdam         NY   12010-7532
Farah Dermatolo &Cosmetics                                                                                                            ATTN; Denise Cook
                                                                 1000 E Genesee St Ste 601       S racuse          NY   13210-1885
Faxton-St. Luke's Healthcare                                                                                                          Michelle Farah
                                                                 165fi Champlin Ave              Utica           . NY   13502-4830
Fin er Lakes Cardiolo Associates                                                                                                     Juan Gonzalez
                                                                 910 Genesee St                  Rochester         NY   14611-3847
Fin er Lakes DDSO Canandai ua Da Pro ram                                                                                              Donna Wintershead
                                                                 3220 Middle Cheshire Rd         Canandai ua       NY   14424-2470
Finoer Lakes DDSO'East Henrietta Da. Pro ram                                                                                          Dennis Larwin or Gre Thane
                                                                 2059 ~ Henrietta Rd             Rochester       . NY   14623-3922
Fin er Lakes DDSO Geneva Da Pro ram                                                                                                   Danielle Johnson &Deb Havens
                                                                13660 Count Road 6               Geneva            NY   14456-9138
Finger lakes DDSO Metro Park                                                                                                          Maroaret Guivin
                                                                 220 Metro Park                  Rochester         NY   14623-2612   Finger Lakes DDSO OPWDD, Metro
Fin er Lakes DDSO T meson Da Pro ram                                                                                                 Park Dav Services
                                                                703 E Ma le Ave                 .Newark            NY   14513-1845
Fin er Lakes Office of Alternative Thera ies                                                                                         Brenda Barber
                                                                751 Pre Emption Rd               Geneva            NY   14456-1335
Dr. Tiffan Genewick                                                                                                                  Shawn Marie Jones
                                                                                                                                                                        Main Document




                                                                2741 Transit ftd                 Elma              NY   14059-9036   Accounts Pa able
Great Lakes P sicians, PC - Cheektowa a                         3085 Harlem Rd Ste 200           Buffalo           NY   14225-2591   GRACE JESSUP
Great Lakes P sicians, PC -Sanborn                              3850 Saunders Settlement Rd      Sanborn           NY   14132-9128   ATTN: ACCTS PAYABLE
Greene &Miller Dentistry                                        507 E Genesse St                 Fa etteville      NY   13066-9999   ACCTS PAYABLE
Greene Meadows Direct Sale                                      161 Jefferson Hts                Catskill          NY   12414-1239   Dann Cockrell
Greene Meadows Nursin &Rehab Center                             161 Jefferson Hts                Catskill          NY   12414-1239   ATTN: Dann Cockrell
Heartsprin                                                      786 Pre Em tion Rd               Geneva            NY   14456-2018   Cath Kubacki
Helendale Dermatolo & Medical S a                               500 Helendale Rd Ste 100         Rochester       . NY   14609-3109   ATTN: ACCTS PAYABLE
Hillside Famil of A encies                                      1183 Monroe Ave                  Rochester         NY   14620-1662   Accounts Pa able
Hudson Park Rehabilitation and Nursin Center                    325 Northern Blvd                Alban             NY   12204-1001   Shani Weissmandl
                                                                                                                                                                                          Page 6 of 13




Hudson Valle Communit Colle e                                   431 River St                     Tro               NY   12180-2258   Sheryl M Waterbu
Innovative Physical Thera Solutions                             316 Sherman St                   Watertown         NY   13601-3614   Accounts Pa able
Interlakes Oncolo & Hematolo                                    910 Genesee St                   Rochester         NY   14611-3847   UR Accounts Payable STE 200
Kar inski & Kar inski - Kar inski, Paul A DDS                   183 Genesee St                   Auburn            NY   13021-3370   BARB
Kaleida Health System -Buffalo General Medical Center           726 Exchan e St Ste 200          Buffalo           NY   14210-1462   ATTN: C stal Ja odzinski
Kaleida Health Sstem -Diabetes-Endocrinolo Center of WNY        726 Exchan e St Ste 201          Buffalo           NY   14210-1484   Accounts Pa able
Kaleida Health Sstem -Hertel Elmwood Internal Medicine Center   726 Exchan e St Ste 200          Buffalo           NY   14210-1462   Attn: Accounts Pa able
Kaleida Health Sstem - MSFH Flint Rehab #20945                  726 Exchan e St Ste 200          Buffalo           NY   14210-1462   Attn: Accounts Pa able
Kaleida Health Sstem - Nia ara St OB/GYN                        564 Nia ara St                   Buffalo           NY   14201-1108   Jennifer Makin
Kaleida Health Sstem - Nia ara Street Pediatrics                1050 Nia ara St                  Buffalo           NY   14213-2007
Kaleida Health Sstem - Oishei Ou atient A uatic                 726 Exchan e St Ste 200          Buffalo           NY   14210-1462   Dave Vokes
                                                                                                                                                                      Doc 527 Filed 07/09/19 Entered 07/09/19 15:09:07




Kaleida Health System - Ralph C Wilson Jr Adult Day Services    726 Exchange St Ste 200          Buffalo           NY   14210-1462   KALEIDANNA HOME CARE
                                                                                                                                     SERVICES
Kaleida Health Sstem -Towne Garden Pediatrics                   726 Exchan e St Ste 200         Buffalo          NY     14210-1462   Attn: Accounts Pa able
Malinda Knibbs, LMT                                             12 Colonial Cir A t 2           Buffalo          NY     14213-1468   Malinda
Laborato Alliance of CNY, LLC -Crouse RR~
                                                                                                                                                                                              Desc




                                                                LABORATORY ALLIANCE CNY         Liver ool        NY     13088-6061   ATTN. Accounts Pa able
Laborato Alliance of CNY, LLC -Liver ool                        113 Innovation ~n               Liver ool        NY     13088-6061   ACCTS PAYABLE
Laborato Alliance of CNY, LLC -North Med Ctr PSC                113 Innovation Ln               Liver ool        NY     13088-6061
 Laborato Alliance of CNY, LLC - SJHHC PSC                   LABORATORY ALLIANCE CNY
 Laborato Alliance of CNY, LLC - SJHHC RRL                                                    Liver ool        NY    13088-6061   Kathleen
                                                             301 Pros ect Avenue              S racuse         NY
 Laborato Alliance of CNY, LLC - UUH CC POB                                                                          13203        Kathleen
                                                             113 Innovation Ln                Liver ool        NY
 Lakeshore Prima Care Associates                                                                                     13088-6061
                                                             4855 Cam Rd                      Hambur           NY
 Loftus & R u, MD, PC                                                                                                14075-2600    ATTN LISA
                                                             475 Irvin Ave Ste 108            S racuse         NY
 Loretto Famil of Care -AdvancedMeal                                                                                 13210-1691    LINEN MANAGER
                                                             700 E Bri hton Ave               S racuse         NY
 Loretto Famil of Care -Churchill Manor, Inc.                                                                        13205-2201    ATTN: MARY HOLLAND
                                                             700 E Bri hton Ave               S racuse         NY    13205-2201
 Loretto Famil of Care -Commons on St. Anthon                                                                                      ATTN ACCTS PAYABLE
                                                             3 Saint Anthon St                Auburn           NY
Loretto Famil of Care - HRC Direct Sale                                                                              13021-4525    ATTN ACCTS PAYABLE
                                                             700 E Bri hton Ave              S racuse          NY
 Loretto Famil of Care - NOTT Direct Sale                                                                            13205-2201    ATTN: MARY HOLLAND
                                                             700 E Bri hton Ave              S racuse          NY
Loretto Famil of Care - Nottin ham Senior Livin Communit                                                             13205-2201    Accounts Pa able
                                                            700 E Bri hton Ave               S racuse         NY     13205-2201
Loretto Famil of Care -PACE CNY -McAuliffe Health Center                                                                           ATTN ACCTS PAYABLE
                                                             100 Malta Ln                    S racuse          NY    13212-2375
Loretto Famil of Care -PACE CNY/Sall. Co ne Center for                                                                             ATTN: LINEN ROOM
                                                             100 Malta Ln                    S racuse         NY    13212-2375
Loretto Famil of Care -PACE CNY/Bernadine                                                                                          ATTN: LINEN ROOM
                                                           .417 Churchill Ave                Syracuse         NY    13205-2124
Loretto Famil of Care - Sed wick Hei hts Assisted Livin                                                                           Jessica Cawle /Laura Lvnn
                                                            700 E Bri hton Ave               S racuse         NY     13205-2201    ATTN ACCTS PAYABLE
                                                                                                                                                                                      Case 18-31754-5-mcr




Loretto Health &Rehabilitation Center                       700 E Bri hton Ave               S racuse         NY    13205-2201    ATTN ACCTS PAYABLE
Ma netic Dia nostic Resources of CNY                        4567 Crossroads Park Dr           Liver ool       NY    13088-3589    ATTN: ACCTS PAYABLE
Norman Meisner, DDS                                         225 Fairview Ave                 Hudson           NY    12534-1207    ATTN: ACCTS PAYAB:E
Mill View Assisted Livin Residence                          514 Old Loudon Rd                Cohoes           NY    12047-4908    ATTN: Linda
Mohawk Valle Endosco Center                                 116 Business Park Dr              Utica           NY    13502-6313    Wende Dixon
Nei hborhood Health Center                                  155 Lawn Ave                     Buffalo          NY    14207-1816    Accounts Pa able
Neurolo ical Associates Alban                              j760 Madison Ave                  Alban            NY    12208-3464    ATTN: ACTS PAYABLE
New York Oncolo Hematolo , PC - ALMC                        PO Bi~X 4052                     Danville         IL    61834-4052    Route Code 645-0408
New York Oncoloa Hematolo Y, PC - ALMC Stem Cell            PO BOX 4052                      Danville         IL    61834-4052    RC: 645-6408
New York Oncolo Hematolo , PC -Amsterdam                    PO BOX 4052                      Danville         IL    61834-4052    Route Code 645-6532
New York Oncolo v Hematolo , PC -Clifton Park               PO BOX 4052                      Danville         IL    61834-4052    Route Code: 645-6540
New York Oncolo Hematolo , PC -Hudson                       PO BOX 4052                      Danville         IL    61834-4052    Route Code: 645-6534
New York Oncolo Hematoio , PC - Patroon Creek               PO BOX 4052
                                                                                                                                                                Main Document




                                                                                             Danville         IL    61834-4052    Route Code 645-6409
New York Oncolo Hematolo , PC - Tro                         PO BOX 4054                      Danville         IL    61834-4054    Route Code 645-6535
North Coast Dental Grou                                     1875 Hudson Ave                  Rochester        NY    14617-5107    ACCTS PAYABLE
North Country Orthopaedics Grou                             1571 Washin ton St Ste 202       Watertown        NY    13601-9304    Brenda
Northeast Orthodontic Associates                            709 North Main Street            North S racuse   NY    13212-1669    ACCTS PAYABLE
Northern Litho & Uro Thera ies, Inc.                        9010 Strada Stell Ct Ste 103     Naples           FL    34109-4425    ACCTS PAYABLE
N ovelis Co[ oration                                        123 Town S uare PI # PMB805      Jerse Cit        NJ    07310-1756    ATTN: ACCTS PAYABLE
NYSID - Ca ital District Ps chiatric Center                 11 COLUMBfA CIRCLE DRIVE         ALBANY           NY    12203-5156    ATTN: MELISSA BURTON
NYSID - CNY Ps chiatric Center                              11 COLUMBIA CIRCLE DRIVE         ALBANY           NY    12203         REGINA KILMER
NYSID -Hudson Valle Communit Colle e                        11 COLUMBIA CIRCLE DRIVE         ALBANY           NY    12203         ATTN: Accounts Pa able
                                                                                                                                                                                  Page 7 of 13




NYSID - Hutchin s Ps chiatric Center                        11 COLUMBIA CIRCLE DRIVE         ALBANY           NY    12203         ATTN: REGINA KILMER
NYSID -Mohawk Valle Ps. chiatric Center                     11 Columbia Cir                  Alban            NY    12203-5156    ATTN: REGINA KILMER
NYSID - NYS De artment of Corrections Trainin Academ        11 Columbia Cir                  Alban            NY    12203-5156    ATTN: REGINA KILMER
NYSID -Rochester Ps chiatric Center                         11 COLUMBIA CIRCLE DRIVE         ALBANY           NY    12263         ATTN: REGINA KILMER
O'Connor Medical Grou                                       3075 Southwestern Blvd Ste 100   Orchard Park     NY    14127-1236    ACCTS PAYABLE/Shirle
Oswe o Hos ital -Behavioral Health Services                 110 W 6th St                     Oswe o           NY    13126-2507    ATTN: PATTY DELOFF
Osweoo Hos ital - Central S uare Medical Center             110 W 6th St                     Oswe o           NY    13126-2507    Jo Bifera
Oswe o Hos ital -Direct Sale                                110 W 6th St                     Oswe o           NY    13126-2507    Patt Deloff
Oswe o Hos itai -Fulton Medical Center                      110 W 6th St                     Oswe o           NY    13126-2507    ATTN: PATTY DELOFF
Oswe o Hos ital - Manor at Seneca Hill/Ancilla              20 Manor Dr                      Oswe o           NY    13126-6495    ATTN: JULIE KNAPP
Oswe o Hos ital -Manor at Seneca Hill                       20 Manor Dr                      Oswe o           NY    13126-6495    ATTN ACCTS PAYABLE
Oswe o Hos ital
                                                                                                                                                              Doc 527 Filed 07/09/19 Entered 07/09/19 15:09:07




                                                            110 W 6th St                     Oswe o           NY    13126-2507    PATTY DELOFF
Ononda a Hill Fire De artment                              4831 Velasko Rd                   5 racuse         NY    13215-2121    ATTN: ACCTS PAYABLE
OrthoS orts Ortho edic, S orts, & S ine Thera               3970 Harlem Rd                   Sn der           NY    14226-4739    PETER OR DONNA
Oswe o Count Urolo , PC                                     17 S 1st St                      Fulton           NY    13069-1704    ACCTS PAYABLE
Paciorek Facial Plastic Sure                               4900 Broad Rd Ste 2D              S racuse         NY    13215-2265    Accounts Pa able
                                                                                                                                                                                      Desc




Parkwa Pediatric &Adolescent Medicine, LLC                  353 Island Cotta e Rd            Rochester        NY    14612-2349    Paul Burke
Pediatric Cardiolo , LLC                                    725 Irvin Ave Ste 804            S racuse         NY    13210-1682    PAMELA/ACCTS PAYABLE
 Pediatric ENT Associates                                          3580 Sheridan Dr Ste 115
 Pittsford Internal Medicine                                                                        Amherst             NY    14226-1647    Jer Behar
                                                                   59 Monroe Ave Ste E              Pittsford           NY
Planned Parenthood - Schenectad /Utica Center                                                                                 14534-1308    ACCTS PAYABLE
                                                                   1040 State St                    Schenectad          NY
 Pontiac Nursin Home                                                                                                          12307-1508    ATTN: ACCTS PAYABLE
                                                                   303 E River Rd                   Oswe o              NY
 Port Cit Famil Medicine, PC                                                                                                  13126-6400    ATTN: ACCTS PAYABLE
                                                                   33 E Schu ler St                 Oswe o              NY
 Radnet, Inc.                                                                                                                 13126-1161    ACCTS PAYABLE
                                                                   1508 Cotner Ave                  Los An eles         CA
 Re ha Grou                                                                                                                  90025-3303     ACCTS PAYABLE
                                                                   23 Railroad Ave                  Alban               NY    12205-5910
 Rensselaer Pol echnic Institute                                                                                                            Edwind
                                                                   PO BOX 4199                      Scranton            PA    18505-6199
 Rid eview Internal Medicine                                                                                                                ATTN: Lace Marie Arthurton
                                                                   1850 E Rid e Rd                  Rochester           NY
 Laura K. Ri oso-Hackne LMT                                                                                                   14622-2448    ACCTS PAYABLE
                                                                  3733 Old State Rd                 Erieville           NY    13061-3167
Dr. John Robb                                                                                                                               LAURA
                                                                  99 Canal Landin Bivd              Rochester           NY    14626-5112
Rochester Communit Ortho aedics                                                                                                             ATTN: ACCTS PAYABLE
                                                                  20 Ha en Dr Ste 110               Rochester           NY   14625-2665
 Rochester G necolo is &Obstetrics Associates. PC -Lattimore                                                                               Jud
                                                                   125 White S ruce Bivd Ste 600    Rochester           NY    14623-1607
Rochester G necolo is &Obstetrics Associates. PC -Pittsford                                                                                 EXT 7149 DARLA
                                                                   125 White S ruce Blvd Ste 600    Rochester           NY    14623-1607
Sarato a Hair Trans lant Center                                                                                                            ACCTS PAYABLE
                                                                  60 Railroad PI Ste 102           Sarato a S rinas     NY   12866-3048    Susan McNeil
                                                                                                                                                                                                  Case 18-31754-5-mcr




Sarato a Hos ital                                                 211 Church St                    Sarato a S rings     NY   12866-1003    Debbie Grant
Sarato a Hos ital Clinics                                         211 Church St                    Sarato a Sprin s   . NY   12866-1003    Debbie Grant
Shire at Cuiverton Adult Home                                     216 River Ave Ste 107            Lakewood             NJ   08701-4807    ATTN: Accounts Pa able Am
SJH Cardiolo Associates                                           4820 W Taft Rd Ste 209           Liver ool            NY   13088-2806    Rebecca Peters
St. Jose h's Hos ital Health Center - Cardio Janus 6723           7246 Janus Park Dr               Liver ool            NY   13088-4839    ACCTS PAYABLE
St. Jose h's Hos ital Health Center -CSD                          301 Pros ect Ave                 S racuse             NY   13203-1807    Melissa Madi an
St. Joseph's Hospital Health Center - Diai sis/Camillus           5101 W Genesee St                Camillus             NY   13031-2371    Kim Rvan
St. Jose h's Hos ital Health Center -Direct Sale                  301 Prospect Ave                 S racuse             NY   ? 3203-1807   Richard Petitto
St. Jose h's Hos ital Health Center - Famil Medicine Center       ST JOSEPH HOSPITAL - POB         S racuse             NY   13203-1807    ACCTS PAYABLE
St. Jose h's Hos ital Health Center - Hemo/Seneca                 8302 Provo Dr                    Liver ool            NY   13090-4112    Keli Mood
St. Jose h's Hospital Health Center - H erbaric (7397             4206 Medical Center Dr           Fa etteville         NY   13066-6642    STACY
St. Jose h's Hos ital Health Center - Infusion/Transfusion Center 5100 W Taft Rd Ste 5D
                                                                                                   Liver ool           NY    13088-3811    A/P
St. Joseph's Hos ital Health Center- NE Hemo
                                                                                                                                                                            Main Document




                                                                  4105 Medical Center Dr           Fa etteville         NY   '13066-6636   Kelle Reader
St. Jose h's Hos ital Health Center - NE Sure Center 6836         301 Pros ect Ave                 S racuse            NY    13203-1807    Accounts Pa able
St. Jose h's Hos ital Health Center - NSC                         307 Pros ect Ave                 S racuse            NY    13203-1807    Accounts Pa able
St. Jose h's Hos ital Health Center - OB Clinic OBC!6865          301 Pros ect Ave                 S racuse            NY    13203-1807    ACCTS PAYABLE
St. Jose h's Hos ital Health Center -OPT 7512                     5008 Brittonfield Pk Ste 103     East S racuse       NY    13057-9248    ACCTS PAYABLE
St. Jose h's Hos ital Healih Center -PAT                          301 Pros ect Ave                 S racuse            NY    13203-1807    ACCTS PAYABLE
St. Jose h's Hos ital Health Center -Prima Care 6725              321 Gifford St                   S racuse            NY    13204-3201    Accounts Pa able
St. Jose h's Hos ital Health Center -Prima Care -James St         742 James St FI 2                S racuse            NY    13203-2017    Attn: Accounts Pa able #6863
St. Jose h's Hos ital Health Center - RE Diai sis                 973 James St                     S racuse            NY    13203-2524    KIM RYAN
St. Jose h's Hos ital Health Center -Sleep Lab -Janus Park        301 Pros ect Ave                 S racuse            NY    13203-1807    ATTN: ACCTS PAYABLE
                                                                                                                                                                                              Page 8 of 13




St. Jose h's Hos ital Health Center -Thera 4th Floor              4401 Medical Center Dr           Fa etteville        NY    13066-6603    ACCTS PAYABLE
St. Jose h's Hos ital Health Center -Women's Health S eciaiists, 615 N Seward Ave                  Auburn              NY    13021-2107    Ginn Kell
St. Joseph's Ph sicians -Upstate Sur ical Grou , PC               5100 W Taft Rd Ste 2E            Liver ool           NY    13088-4841    ACCTS PAYABLE
SNY Sur e Center                                                  5781 Brid e St Ste 30            East S racuse       NY    13057-2944    Joes Fierro
Solva Fire De artment                                             1925 Milton Ave                  Solva               NY    13209-1770    S. Vanorden
South ate Medical GrouQ                                           1026 Union Rd                    West Seneca         NY    14224-3445    PAULA GORMAN
S ectrum Radiolo Associates, PLLC                                 1150 Youn s Rd Ste 111           Williamsville       NY    14221-8024    Ma Ni am
St. Jose h's Hos ital Health Center                               301 Pros ect Ave                 S racuse            NY    13203-1807    ATTN Frank Ferrante
St. Jose h's Ph sicians                                           5100 W Taft Rd Ste 3D            Liver ool           NY    13088-3809    ATTN: CHRISTINE PEDERSON
St. Elizabeth Medical Center - Ancilla                            2209 Genesee St                  Utica               NY    13501-5930    ACCTS PAYABLE
Penrick Enter rises, Inc. -RAGS                                   135 James Street                 Canastota           NY    13032-0030    RICK
S racuse Educational O ortunit Center
                                                                                                                                                                          Doc 527 Filed 07/09/19 Entered 07/09/19 15:09:07




                                                                  100 New St Rm 200                S racuse            NY    13202-3523    ATTN Chirsto her Youno
S racuse Endosoco Associates                                      739 Irvin Ave Ste 420            S racuse            NY    13210-1652    Leeann Blandin
S racuse Fire Chief Office                                        607 PUBLIC SAFETY Bld            S racuse            NY    13202-2067    ACCTS PAYABLE-STEVE SMITH
S racuse Fire De artment -Air ort                                 1000 Col Eileen Collins Blvd     S racuse            NY    13212-3903    Maureen Fo art
S racuse Sure Center                                              3400 Vicke Rd                    North S racuse      NY    13212-4540    Catherine Kelle
                                                                                                                                                                                                  Desc




S racuse Universit                                                111 Waverl Ave                   S racuse            NY    13244-0001    ACCTS PAYABLE
Texas Medical Dia nostics, Inc. - Slee Center                     908 W Terrell Ave N              Fort Worth          TX    76104-3034    ATTN: ACCTS PAYABLE
The Centers at St. Camillus                                         813 Fa Rd                          S racuse          NY   13219-3009   ATTN: David Castaldo
The Eliot at Tro -Fawn Rid e Senior Livin                           12 Colle e Rd                      Monse             NY   10952-2821   ADULT CARE MANAGEMENT
Trocaire Colle e -Massa e Thera                                     360 Choate Ave                     Buffalo           NY   14220-2003   Sarah Leuthe
U niversit at Buffalo Sur eonsNascular Sure                         462 Grider St                      Buffalo           NY   14215-3021   Att: Accounts Pa able
Universit at Buffalo Sur eons -Vascular Sure                        462 Grider St                      Buffalo           NY   14215-3021   ATTN ACCOUNTS PAYABLE
Universit Cardiovascular Associates                                 PO BOX 10759                       Rochester         NY   14610-0759   RGH Accounts Pa able
Universit Gastroenterolo                                            1000 E Genesee St Ste 206          S racuse          NY   13210-1853   ATTN: ACCTS PAYABLE
Universit of Rochester Vascular Sur e -Genesee Vascular             910 Genesee St Suite 200           Rochester         NY   14642-0001   Chad Abernath
Universit Sur ical Associates, LLP                                  750 E Adams St                     S racuse          NY   13210-2306   ATTN: Lorraine Oot
U state Medical Universit Hotel                                     11 Columbia Cir                    Aiban             NY   12203-5156   Am Clifford
U state Universit Hos ital - Communit Cam us                        11 Columbia Cir                    Alban             NY   12203-5156   Attn: Accounts Pa able
Universit of Rochester Medical Center - S ecialt Services           910 Genesee St Ste 200             Rochester         NY   14611-3847   UR Accounts Pa able
Upstate University Hospital Community Campus -Breast Care           4900 Broad Rd                      Syracuse          NY   13215-2265   Kim Corona
Center-OHACMS, PC
UUH CC Cancer Center -Oneida                                        603 Seneca St Ste 2                Oneida            NY   13421-2653   Brooke Trac
                                                                                                                                                                                                   Case 18-31754-5-mcr




U state Universit Hospital Communitv Cam us -COG - NYSID            11 Columbia Cir                    Alban             NY   12203-5156   Attn: Contract Administration
U pstate University Hos ital Communi Cam us                         11 Columbia Cir                    Alban             NY   12203-5156   Attn: Accounts Pa able
Upstate University Hospital Community Campus                        750 E Adams St                     Syracuse          NY   13210-2342   Lisa Craner
Upstate University Hospital Community Campus - {Jniversity          4900 Broad Rd Ste 21               Syracuse          NY   13215-2265   ATTN: ACCTS PAYABLE
Pulmona & Slee Medicine
Upstate University Hospital Community Campus -West                  11 Columbia Cir                    Albany            NY   12203-5156   Attn: Accounts Payable
Outpatient - Velasko Rd - NYSID
U state Universit Hos ital -Lab Coats                               550 E Genesee St Ste 201           S racuse          NY   13202-2124
Upstate University Hospital -University Physicians +iem/Onc &       750 E Adams St                     Syracuse          NY   13210-2342   KEITHA COSTELLO
Rheumatology
U state Universit Hospital - U state Cardiolo North                 138 E Genesee St Unit 2            Baldwinsville     NY   13027-2720   Ste hanie Har er
                                                                                                                                                                             Main Document




U state Universit Hos ital - U state Cardiolo West                  5700 W Genesee St Ste 128          Camillus          NY   13031-3206   ANTOINETTE OR SANDY
Vascular Sur eons of CNY                                            104 Union Ave # 1003-1004          S racuse          NY   13203-1843   KRISTEN CARR EXT 336
Ve a Aesthetic &Reconstructive Sure                                 1050 Pittsford Victor Rd Ste B     Pittsford         NY   14534-3812   Accounts Pa able
Kaieida Health System:Women &Children's Hospital of Buffalo -       726 Exchange St Ste 200            Buffalo           NY   14210-1462   Attn: Accounts Payable
Women's OB/GYN Health Center
Wesle Gardens Nursln Home                                           3 U ton Park                       Rochester         NY   14607-1500   William Roman
Whittier Health Network -Whittier Place Assisted Livin Center       30 Whitter Wa                      Ghent             NY   12075-3213   ATTN Accounts Pa able
Whittier Health Network -Whittier Rehabilitation &Skilled Nursing   1 Whitter Way                      Ghent             NY   12075-3213   ATTN: ACCTS PAYABLE
Center
Clifton S rin s Hos ital &Clinic
                                                                                                                                                                                               Page 9 of 13




                                                                    2 Coulter Rd                       Clifton S rin s   NY   14432-1122   ATTN YVONNE LUSH
CNY Urolo , PC                                                      100 McTro olitan Park Dr Ste 100   Liver ool         NY   13088-5842   Accounts Pa able
Crouse Radiolo Associates Medical Ima in - Brittonfield             5000 Brittonfield Pk Ste A # 112   East S racuse     NY   13057-9226   ATTN; ACCTS PAYABLE
Jewish Home of Central New York                                     4101 E Genesee St                  S racuse          NY   13214-2136   ATTN: Helen Stiliadis
Manlius Assisted Livin Pro. ram                                     215 Pleasant St                    Manlius           NY   13104-1813   ATTN; JODIE DOSS
Merit Medical Practice, PC                                          500 Helendale Rd Ste 90            Rochester         NY   14609-3109   LINEN MANAGER
New England Laser &Cosmetic Surgery Center                          1072 Troy Schenectady Rd Ste 101   Latham            NY   12110-1025   SALLY GRIPPEN; SANDY
                                                                                                                                           MADIGAN
Simmons, Brad , & Loi Oral Sure                                     19 E Genesee St                    Auburn            NY   13021-4058   LINEN MANAGER
St. Elizabeth Medical Center                                        2209 Genesee St                    Utica             NY   13501-5930   CINDY AP
Stephan, William H. PC                                              400 International Dr               Williamsville     NY   14221-5771   PEGGY OR DR. STEPHEN
S racuse Universit HC                                               111 Waverl Ave
                                                                                                                                                                           Doc 527 Filed 07/09/19 Entered 07/09/19 15:09:07




                                                                                                       S racuse          NY   13210-1722   ACCTS PAYABLE
S racuse Universit Health Services                                  111 Waverl Ave                     S racuse          NY   13210-1722   Palma
The Center for Wound Care and H erbaric Medicine                    PO BOX 7007                        Tro               MI   48007-7007   TH# 30105-75901
United Memorial Medical Center -Batavia Famil Care                  16 Bank St                         Batavia           NY   14020-2250   Deb Daniel
United Memorial Medical Center -Batavia Women's Care                33 Chandler Ave                    Batavia           NY   14020-1684   Deb Daniel
                                                                                                                                                                                                   Desc




United Memorial Medical Center -Direct Sale                         127 North St                       Batavia           NY   14020-1631   Deb Daniel
United Memorial Medical Center                                      16 Bank St                         Batavia           NY   14020-2250   Deb Daniel
United Memorial Medical Center - Le Ro Ur ent Care                  8745 Lake Street Rd                Le Ro             NY   14482-9344   Deb Daniel
United Memorial Medical Center -Medina Famil Care              16 Bank St               Batavia    NY   14020-2250   Deb Daniel
U nited Memorial Medical Center -Medina Women's Care           11225 Ma le Rid e Rd     Medina     NY   14103-1845   Deb Daniel
United Memorial Medical Center -Pain Clinic                    229 Summit St Ste 4      Batavia    NY   14020-1645   Deb Daniel
United Memorial Medical Center - Ph sical Thera                99 Med Tech Dr           Batavia    NY   14020-9712   Deb Daniel
United Memorial Medical Center -Prima Care                     8745 lake Street Rd      Le Ro      NY   14482-9344   Deb Daniel
United Memorial Medical Center - Slee Lab                      127 North St             Batavia    NY   14020-1631   Debbie Lowe // Deb Daniel
U nited Memorial Medical Center -Summit Cardiolo               229 Summit St Ste 1      Batavia    NY   14020-1645   Deb Daniel
United Memorial Medical Center -Sur ical Associates            16 Bank St               Batavia    NY   14020-2250   Deb Daniel
U state Universit Hos ital Communit Cam us -ENT Office -       11 Columbia Cir          Alban      NY   12203-5156   Attn: NYSID
U pstate University Hospital Community Campus -West Health &   ACCOUNTS PAYABLE         Syracuse   NY   13215-2265   ACCTS PAYABLE
Rehabilitation
Upstate University Hospital Community Campus -Women's          725 Irving Ave Ste 600   Syracuse   NY   13210-1688   CHERYL CALARESE
Center University OB/GYN Associates
                                                                                                                                                                         Case 18-31754-5-mcr
                                                                                                                                                   Main Document    Page 10 of 13
                                                                                                                                                 Doc 527 Filed 07/09/19 Entered 07/09/19 15:09:07
                                                                                                                                                                         Desc
LinenMasterNET


Name                                                                   Shi in Street              Shi in Cit        Shi   in State Shi in PostalCode   Shi in Contact
Aid to Hos tials, Inc.                                                 45 Mckee Rd                Rochester         NY             14611-2016          Fred Sahli
Alban Count Correctional Facilit                                       840 Alban Shaker Rd
Anthone E e Center                                                                                Alban             NY             12211-1054          Tina Simmons
                                                                       2211 Sheridan Dr           Kenmore           NY             14223-1558
Associated Gastroenterolo fists of CNY, PC                                                                                                             Grace Marieh
                                                                       5112 W Taft Rd Ste 2U      Liver ool         NY             13088-4868
Crouse Hos ital -Commonwealth Place 883                                                                                                                LINEN MANAGER
                                                                       6010 E Mollo Rd            S racuse          NY             13211-2131
Crouse Hos ital -Madison Irvin Sure Center 892                                                                                                         Maude St Denis
                                                                       475 Irvin Ave              S racuse          NY             13210-1756
Chase Memorial Nursin Home                                                                                                                             LINEN ROOM
                                                                       1 Terrace Hts              New Berlin        NY             13411-9515
Chase Memorial Nursin Home -Direct Sale                                                                                                                LINEN ROOM
                                                                       1 Terrace Hts              New Berlin        NY             13411-9515
CNY Cardiolo -Rome                                                                                                                                     Linen Room
                                                                       91 Perimeter Rd Ste 130    Rome              NY             13441-4018
CNY Dia nostic Ima in Associates                                                                                                                       Accounts Pa able
                                                                       4820 W Taft Rd             Liver ool         NY             13088-2800          ACCTS PAYABLE
Colle eat Brock ort -Student Health Center                             350 New Cam us Dr          Brock ort         NY             14420-2997          LINEN MANAGER
Com assionate Famil Medicine -Green St                                 311 Green St               S racuse          NY             13203-2911          LINEN MANAGER
Com assionate Famil Medicine - North S racuse                          511 S Main St              North S racuse    NY             13212-2813          ACCTS PAYABLE
                                                                                                                                                                                                         Case 18-31754-5-mcr




Dermatolo Associates of Rochester                                      100 White S ruce Blvd      Rochester         NY             14623-1507          Accounts Pa able
Elderwood Village at Colonie                                           626 Watervliet Shaker Rd   Latham            NY             12110-3618          Brookdale Senior Living
Elderwood Village at Greece                                            1404 Long Pond Rd          Rochester         NY            14626-3732           Brookdale Senior Living
Elderwood Village a# St. Gregory Court                                 111 Saint Gregory Ct       Williamsville     NY            14221-2633           ACCTS PAYABLE
Ellis Medicine - Bariatric                                             12125 River Rd Ste 302     Schenectad        NY            12309-1135           Accounts Pa able
Ellis Medicine -Bellevue Women's Center                                 2210 Tro Schenectad Rd    Niska una         NY            12309-4725           MILA
Ellis Medicine - BWC Direct Sale                                        2210 Tro Schenectad Rd    Niska una         NY            12309-4725
Ellis Medicine -Direct Sale                                             1101 Nott St              Schenectady       NY            12308-2425
                                                                                                                                                                                   Main Document




Ellis Medicine - Glenville Prima Care                                  115 Sarato a Rd Ste 200    Schenectad        NY            12302-4194           Ruth Politis
Ellis Medicine - Mohawk Harbor Prima     Care                          200 Harborside Dr          Schenectad        NY            12305-1020           Anna
Ellis Hospital                                                         1101 Nott St               Schenectady       NY            1 2308-2425          MILA ACCT PAYABLE
Eastern Nia ara Health Sstem - Famil Practice                          475 S Transit St           Lock ort          NY            14094-5562           Linen Technician
Eastern Nia ara Health Sstem - ima in Center                           5875 S Transit Rd          Lockport          NY            14094-6340           Linen Technician
Eastern Nia ara Health Sstem - Newfane                                 2600 William St            Newfane           NY            14108-1026           Linen Technician
Eastern Niagara Health Sstem -Sure Center                              5875 S Transit Rd          Lock ort          NY            14094-6340           Linen Technician
Fin er Lakes Cardiolo Associates - Canandai ua                         395 West Ave Ste 307       Canandai ua       NY            14424-1548           Donna Wintershead
Fin er Lakes Cardiol     Associates - Clifton S rin s                  4 Coulter Rd Ste 777       Clifton S rin s   NY            14432-9122           Donna Wintershead
                                                                                                                                                                                                    Page 11 of 13




Hudson Valle Communi Colle e                                           145 CONGRESS SREET         Tro               NY            12180-4154           SHERRI MACKEY
I nterlakes Oncolo & Hematolo                                          211 White S ruce Blvd      Rochester         NY            14623-1618           LINEN MANAGER
Kaleida Health S stem -Buffalo General Medical Center                  1313 Main St               Buffalo           NY            14209-1947           ACCTS PAYABLE
Kaleida Health S. stem -Diabetes-Endocrinolo Center of WNY             705 Ma le Rd               Williamsville     NY            14221-3208           MANAGER
Kaleida Health S stem -Hertel Elmwood Internal Medicine Center         900 Hertel Ave             Buffalo           NY            14216-2611           Accounts Pa able
Kaleida Health Sstem - MSFH Flint Rehab #20945                         705 Ma le Rd               Williamsville     NY            14221-3208           DEBBIE MUSCAREL~A
Kaleida Health Sstem - Oishei Out atient A uatic                       5959 Bi Tree Rd Ste 200    Orchard Park      NY            14127-2291           Dave Vokes
Kaleida Health System - Ralph C Wilson Jr Adult Day Services           3780 Commerce Ct Ste 100   North Tonawanda   NY            14120-2025           MARLENE MARCINIAK

Kaleida Health Sstem -Towne Garden Pediatrics                          461 William St             Buffalo           NY            14204-1811           WENDY
Laborato Alliance of CNY, LLC -North Med Ctr PSC                       5100 W Taft Rd Ste 2F      Liver ool
                                                                                                                                                                                 Doc 527 Filed 07/09/19 Entered 07/09/19 15:09:07




                                                                                                                    NY            13088-4841           JENNIFER OR JOAN
Laborato Alliance of CNY, LLC - UUH CC POB                             4900 Broad Rd              S racuse          NY            13215-2265           Carrie Na a
Loretto Famil of Care -Churchill Manor, Inc.                           750 E Bri hton Ave         S racuse          NY            13205-2201           MARY TACKETT
Loretto Famil of Care - NOTT Direct Sale                               1305 Nottin ham Rd         Jamesville        NY            13078-8790           Linen Room
Loretto Famil of Care -PACE CNY -McAuliffe Health Center               115 Creek Cir              East S racuse     NY            13057-1369           Pat Blum
                                                                                                                                                                                                         Desc




Loretto Famil of Care - Sed wick Hei hts Assisted Livin                1100 James St              S racuse          NY            13203-2806           NEIL BLOCK
Loretto Famii of Care - Sed wick Hei hts Assisted Livin /Direct Sale   1100 James St              S racuse          NY            13203-2806           Linen Room
Ma netic Dia nostic Resources of CNY -Camillus                         5700 W Genesee St Ste 7    Camillus          NY            13031-3202           ACCTS PAYABLE
Nei hborhood Health Center - Blasdell                                  4233 Lake Ave              Blasdell          NY            14219-1216           Erin Collin s
Nei hborhood Health Center - Mattina                                   300 Nia ara St             Buffalo           NY            14201-2135           ACCTS PAYABLE
 Nei hborhood Health Center - Southtowns
                                                                             151 Elmview Ave                 Hambur           NY
 New York Oncolo Hematolo , PC - ALMC                                                                                               14075-3762   Office Mana er
                                                                            43 New Scotland Ave              Alban            NY
 New York Oncolo Hematolo , PC - ALMC Stem Cell                                                                                     12208-3412
                                                                            43 New Scotland Ave              Alban            NY
 New York Oncolo Hematolo , PC -Amsterdam                                                                                           12208-3412   Am Tweed
                                                                             1700 Riverfront Ctr             Amsterdam       NY
 New York Oncolo Hematolo , PC -Clifton Park                                                                                        12010-4620
                                                                            3 Crossin Blvd Ste 1             Clifton Park    NY
 New York Oncolo Hematolo , PC -Hudson                                                                                              12065-4154
                                                                            69 Pros ect Ave                  Hudson           NY
 New York Oncolo Hematolo , PC - Patroon Creek                                                                                      12534-2907
                                                                            400 Patroon Creek Bivd           Alban           NY
 New York Oncolo Hematolo , PC - Tro                                                                                                12206-5013   ACCTS PAYABLE
                                                                            258 Hoosick St Ste 206           Tro             NY     12180-2450
 Northern Litho & Uro Thera ies, Inc.                                        17 S 1st St
 Novelis Cor oration                                                                                         Fulton          NY     13069-1704    ACCTS PAYABLE
                                                                            448 Count Route 1A               Oswe o          NY     13126-9999
 NYSID - Ca ital District Ps chiatric Center                                                                                                      LINEN MANAGER
                                                                            75 New Scotland Ave              Alban           NY    12208-3409
 NYSID - CNY Ps chiatric Center                                                                                                                   LINEN ROOM
                                                                            9005 Old River Rd                Marc            NY     13403-3000
 NYSID -Hudson Valle Communit Colle e                                                                                                             LINEN ROOM
                                                                            80 Vandenbur h Ave              Tro              NY    12180-6037
 NYSID - Hutchin s Ps chiatric Center                                                                                                             MANAGER
                                                                            620 Madison St                  S racuse         NY    13210-2319
 NYSID -Mohawk Valle Ps chiatric Center - McPike Bid                                                                                              LINEN ROOM
                                                                            1400 No es St                    Utica           NY    13502-3854
 NYSID -Mohawk Valle Ps chiatric Center - Pinefield 80                                                                                            LINEN ROOM
                                                                            1400 No es St                    Utica           NY    13502-3854
 NYSID -Mohawk Vallev Ps chiatric Center - Pinefield 82                                                                                          SHEIIA LONG
                                                                            1400 No es St                    Utica           NY    13502-3854    WAYNE
                                                                                                                                                                                                                Case 18-31754-5-mcr




 NYSID -Mohawk Valle Ps chiatric Center - Pinefield 83                      1400 Noves St                    Utica           NY    13502-3854    SHEILA LONG
 NYSID -Mohawk Valle Ps chiatric Center - Wri ht Bld 32                     1400 Noves St                    Utica           NY    13502-3854    LINEN ROOM
 NYSID -Mohawk Valle Psychiatric Center - Wri ht Bid 85                     1400 No es St                    Utica           NY    13502-3854    Linen Room
 NYSID -Mohawk Valley Ps chiatric Center - Wri ht TLC                       1400 Noyes St                    Utica           NY    13502-3854    LINEN MANAGER
 NYSID -Mohawk Valle Ps chiatric Center Exchan e Cart Fee                   1400 No es St                   Utica            NY    13502-3854    JANE RYSE LINEN ROOM
 NYSID - NYS De artment of Corrections Trainin Academ                       1134 New Scotland Rd            Alban            NY    12208-1041    Kathleen Galla her
 NYSID -Rochester Psychiatric Center                                        1111 Elmwood Ave                Rochester        NY    14620-3005    EILEEN PORTER
Oswe o Hos ital - Behavioral Health Services                                74 Bunner St                    Oswe o           NY    13126-3357    LINEN ROOM
Oswe o Hospital - Central S uare Medical Center                             3045 East Ave                   Central Square   NY    13036-9502    ACCTS PAYABLE
Oswe o Hos ital -Fulton Medical Center                                      510 S 4th St                    Fulton           NY    13069-2994    LINEN MANAGER
Radnet, Inc.                                                                2259 Clinton Ave S Ste          Rochester        NY    14618-2623    ACCTS PAYABLE
Rensselaer Pol echnic Institute                                             RPI FIELDHOUSE                  Tro              NY    12180-3731    K FLORETTE
                                                                                                                                                                                          Main Document




Rochester Gvnecolo is &Obstetrics Associates, PC -Pittsford                 1050 Pittsford Victor Rd        Pittsford        NY    14534-3812    Darla
Shire at Culverton Adult Home                                               2515 Culver Rd                  Rochester        NY    14609-1751    ATTN: M. Haw lik
St. Jose h's Hospital Health Center - NE Sure Center 6836                   4208 Medical Center Dr          Fa etteville     NY    1 3066-6642   MANAGER
St. Jose h's Hos ital Health Center - NSC                                   5100 W Taft Rd                  Liver ool        NY    13088-3807    MANAGER
St. Jose h's Hos ital Health Center- PAT                                    104 Union Ave Ste 904           S racuse         NY    13203-1845    ANN FIELD
St. Jose h's Hos ital Health Center - Slee Lab -Janus Park                  7246 Janus Park Dr              Liver oof        NY    13088-4839    ATTN: ACCTS PAYABLE
Texas Medical Dia nostics, Inc. - Sleeq Center                              1000 E Genesee St               Syracuse         NY    13210-1892    A3TN: ACCTS PAYABLE
The Eliot at Tro -Fawn Rid e Senior Livin                                  12902 Tibbits Ave                Tro              NY    12180-7077    ATTN: ACCTS PAYABLE
U niversit at Buffalo Sur eonsNascular Sur e                                1001 Main St FI 4               Buffalo          NY    14203-1009    Kaile Wood
Universit at Buffalo Sur eons -Vascular Sure                                1150 Youn s Rd Ste 108          Williamsville    NY    14221-8024    ATTN: ACCTS PAYABLE
Universit Cardiovascular Associates
                                                                                                                                                                                                           Page 12 of 13




                                                                            101 Canal Landin Bivd Ste 8     Rochester        NY    14626-5109    GEORGE
U niversit of Rochester Vascular Sur e -Genesee Vascular Lab, Inc.          30 Ha en Dr Ste 320             Rochester        NY    14625-2658    NYANNE
U state Medical Universit Hotel                                            500 Harrison St                  S racuse         NY    13202-3036    Am Clifford
U state Universit Hos ital - Communit Cam us                               4900 Broad Rd                    S racuse         NY    13215-2265    Attn: Mike DiMarco/Environmental Services
Universit of Rochester Medical Center - S ecialt Services                   3170 West St Ste 275            Canandai ua      NY    14424-1711    Susan Edwards
U state Universit Hospital Communit Cam us -COG - NYSID                     750 E Adams St                  S racuse         NY    13210-2306    Am Clifford
U state Universit Hos ital Community Cam us -Contract Labor                4900 Broad Rd                    S racuse         NY    13215-2265    CAROL IN LINEN ROOM 492-5180
U state Universit Hos ital Communit Cam us - Mo s                          4900 Broad Rd                    S racuse         NY    13215-2265    Todd Patnode
U state Universit Hos ital Communit Cam us -Satellites                     4900 Broad Rd                    S racuse         NY    13215-2265    LINEN ROOM
U state Universit Hos ital Communit Cam us - Slee Center                   5700 W Genesee St                Camillus         NY    13031-3200    ACCTS PAYABLE
Upstate University Hospital Community Campus -University Otolaryngology at 4304 Medical Center Dr Ste 304
                                                                                                            Fayetteville     NY    13066-6625    BARB
Fayetteville
                                                                                                                                                                                        Doc 527 Filed 07/09/19 Entered 07/09/19 15:09:07




Upstate University Hospital Community Campus -University Otolaryngology at 5100 W Taft Rd Ste 3E            Liverpool        NY    13088-3809    JOANNE
Liverpool
Upstate University Hospital Community Campus -West Outpatient - Velasko Rd 4761 Onondaga Blvd
                                                                                                            Syracuse         NY    13219-3315    LINEN MANAGER
- NYSID
                                                                                                                                                                                                                Desc




U state Universit Hos ital -Lab Coats                                      750 E Adams St FI 6              S racuse         NY    13210-2342    ATTN: ACCTS PAYABLE
U state Universit Hos ital -Manlius Health Center                          102 W Seneca St                  Manlius          NY    13104-2480    ACCTS PAYABLE
U pstate University Hospital -University Physicians Hem/Onc & Rheumatology 1000 E Genesee St Ste 403
                                                                                                            Syracuse         NY    13210-1840    MARTHA
Kaleida Health System:Women &Children's Hospital of Buffalo -Women's   462 Grider St
OB/GYN Health Center                                                                          Buffalo    NY   14215-3021   ATTN: ACCTS PAYABLE
CNY Urolo , PC                                                         357 Genesee St
The Center for Wound Care and H erbaric Medicine                                              Oneida     NY   13421-2658   ADAM
                                                                       600 Northern Blvd      Alban      NY   12204-1004
U nited Memorial Medical Center -Medina Famil Care                                                                         ATTN: 3226-3011
                                                                       11225 Ma le Rid e Rd   Medlna     NY   14103-1845
United Memorial Medical Center -Prima Care                                                                                 Deb Lowe
                                                                       3 Tountas Ave Ste 4    Le Ro      NY   14482-1368
U nited Memorial Medical Center - Slee Lab                                                                                 Janet
                                                                       229 Summit St Ste 6    Batavia    NY   14020-1645
U state Universit Hos itai Communit Cam us -ENT Office - NYSID                                                             Practice Mana er
                                                                       4900 Broad Rd          S racuse   NY   13215-2265   Jeanne Nolan
                                                                                                                                                                         Case 18-31754-5-mcr
                                                                                                                                                   Main Document    Page 13 of 13
                                                                                                                                                 Doc 527 Filed 07/09/19 Entered 07/09/19 15:09:07
                                                                                                                                                                         Desc
